Citation Nr: 1412280	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The presumption of soundness attaches to the Veteran's seizure condition.

2. The evidence clearly and unmistakably shows both that the Veteran's seizure condition preexisted service, and that it did not chronically worsen or increase in severity during his military service.


CONCLUSION OF LAW

The Veteran's preexisting seizure condition, was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a seizure disorder.  The Veteran contends in his VA Form 9, submitted in December 2013, that he is entitled to service connection for his "seizure disorder as an aggravated service connection claim."  The Veteran stated that he reported his history of seizures during his entrance examination and had medication to help with the condition.  

He continued: "When I was brought in to the service they took my medication away from me . . . and sent out to basic training.  While I was in had I been able to take my medication I wouldn't have [had] the seizure attacks during basic."  The Veteran also stated that he did not believe that what occurred subsequently was the natural progression of his condition.  He asserted, "I believe had I been given the proper medication while in service I wouldn't have suffered the disorder and would have been able to fulfill my duty in the military."  The Veteran reiterated his belief that his seizure disorder was aggravated beyond its normal progression and warrants service connection in his informal hearing presentation dated in February 2014.  

For the reasons that follow, the Board finds that the Veteran's seizure condition clearly and unmistakably both pre-existed service and was not aggravated by service, and that therefore service connection is not warranted.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b). A Veteran who served during a period of war, as the Veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. § 1111 (West 2002).  
The Veteran's enlistment physical, dated in November 1953, shows that although the Veteran, himself, noted that he had previously had "epilepsy or fits," the examiner determined that he was physically qualified for enlistment.  No defects were noted.   

Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance.  Therefore, the Board must determine whether the presumption of soundness has been rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the U.S. Court of Appeals for the Federal Circuit held that:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

VA Office of the General Counsel has determined that VA must show by clear and unmistakable evidence both that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. 

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable evidence is that the determination of inception "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular . . . disease . . . ." 

Determination of the existence of a pre-existing condition may be supported in two ways.  First, pre-existence may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998). Second, preexistence may be supported by a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition. Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

Because the presumption of soundness has been determined to apply to the Veteran's case, the Board must address first whether the evidence of record clearly and unmistakably shows that the Veteran's seizure condition existed prior to service, and if so, the Board must determine whether the evidence clearly and unmistakably shows that the Veteran's pre-existing seizure condition was permanently aggravated by his military service. 

The Veteran entered active service on November 6, 1953.  As mentioned above, on an enlistment examination report, the Veteran reported having previously had "epilepsy or fits." However, this notation was considered to be "NCD" or not cause for disqualification.  The Veteran stated that his "health is good.  [He] can do anything the next guy can do."  The Veteran later had a physical examination on November 12, 1953, no physical defects were noted.  

A service treatment record dated November 25, 1953, diagnosed the Veteran with "epilepsy, grand mal, [not] misconduct, [n]ot incurred in line of duty, EPTE." The record stated that the Veteran had a "[h]istory of fainting spells and seizures for the past 13 years."  The Veteran was examined on this date, and reported before a Board of Medical Survey.  

The Report of Board of Medical Survey, dated November 25, 1953, stated that the Veteran was admitted to the sick list at the Infirmary, MCRD, San Diego, California, because of a history of fainting spells and seizures for the past 13 years.  The report continued, stating that:  

[a]ccording to the man's own statement, accepted by the Board, he had enlisted while on continuous anticonvulsive medication for epileptic seizures, which have controlled his condition.  While on the ward, when taken off medication, seizures of a grand mal type were observed.  He has had seizures since age of five.  He has been treated with several doctors for this condition.  Prior to entry into service he was under constant medical supervision.  He was on anticonvulsive medication . . .

Additionally, the report stated, "this man was admitted directly to the psychiatric observation unit from the screening procedure."  The Board of Medical Survey found that the Veteran had "epilepsy, grand mal (3531), [d]isability not incurred in line of duty and was not aggravated by service conditions, and is not the proximate result of performance of active duty." The report continued, "[i]t is felt that his disability precludes proper performance of useful duty."  The Veteran was deemed "unfit for service conditions."  The record notes that the Veteran was recommended to be discharged.  The Veteran "was informed of his rights" and "[d]id not demand a hearing before the Physical Evaluation Board."  

The Veteran had an Electroencephalogram (EEG) dated November 30, 1953.  The examiner noted, that the "resting record was characterized by a generalized and paroxysmal dysrhythmia of non-specific type, consisting of slow activity (5-7/sec. frequency) and irregularity of form which was moderately accentuated by hyperventilation."  Additionally, "on two occasions, a single high potential spiking potential appeared in the left temporal area.  The findings are compatible with a convulsive susceptibility of the grand mal and psychomotor types of moderate to marked degree."  

The Veteran was then discharged "in accordance with approved Board of Medical Survey" with defects noted as "epilepsy, grand mal" on December 12, 1953.  

As the Medical Board report concluded, the Veteran had a seizure condition from the age of 5.  This assessment was also made during the Veteran's VA examination in April 2012.  The Veteran has submitted no statements indicating that the seizure disorder began while in service.  The Board finds that the condition was present when he entered service.  

It should be noted that the Veteran had been in service just over a month.  Following service, there is no indication that the Veteran had any greater difficulty with his seizure condition post-service once he resumed taking medication, providing highly probative evidence against his claim.  Moreover, contemporaneous evidence is considered to have greater probative value than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board now turns to the medical evidence of record. 

The Veteran had a VA examination in April 2012.  The examiner stated that the Veteran's seizure condition was "diagnosed in childhood about age 5 based on symptoms."  The examiner continued, "onset of increased seizure activity [occurred] when in military and was not receiving seizure medication for some time." The examiner noted that continuous medication was required to control the Veteran's condition.  

The examiner noted that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The examiner's rationale stated that the Veteran did have an increase in seizure activity

while in the military due to not taking his pre-service prescribed anti-seizure medication (mesantoin and phenobarbital).  An EEG on 11/30/1953 was compatible with moderate to marked degree of convulsive susceptibility of the grand mal and psychomotor type. He did indicate that he had a seizure disorder on service entrance exam dated 11/6/1953.  "Short-term seizure suppression by early treatment does not appear to influence long-term prognosis" Blume, W.T. (2006).  The progression of epilepsy.  Epilepsia. http://www.ncbi.nlm.nigh.gov/pubmed/17044831  

As illustrated by the VA examiner's rationale, and noted by the examiner, the Veteran's seizure disorder clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, providing highly probative evidence against the Veteran's central contention in this case.  

The Board finds the April 2012 VA examination highly probative.  The resulting diagnosis and opinion were accompanied by a rationale that was consistent 
with the record, and that demonstrated an understanding of the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As described above, the Veteran's service treatment reports clearly show that the medical officers during service determined that his seizure condition existed prior to service, that it was not incurred or aggravated in the line of duty, and that separation was recommended, but, very importantly, there is never an indication that the problem became worse during active service. 
 
The Board affords the detailed service treatment reports great probative value, as they were created contemporaneously with the Veteran's service in 1953, more than 60 years ago.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  The service records in this case are unmistakably unambiguous.  Moreover, the recent medical opinion of record also concluded that the Veteran had a seizure disorder at the time of enlistment. 

Under these circumstances, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's seizure disorder existed prior to service. See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003). 

Having found that the evidence clearly and unmistakably shows that the Veteran had a seizure disorder that preexisted his service, the Board must now consider whether the evidence clearly and unmistakably shows that the preexisting injury was not aggravated by service.  Id. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

If evidence is submitted sufficient to demonstrate that a Veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  Id. 

With regard to the issue of aggravation, the Board finds that the evidence clearly and unmistakably shows that the Veteran's preexisting seizure condition underwent no permanent increase in severity during service.  The Veteran's Medical Board report showed that service physicians determined that his preexisting seizure condition was not aggravated by his service, providing highly probative evidence against this claim. 

To the extent that the Veteran asserts that had he been able to continue taking his medication during service, he would have been able to "fulfill his duty in the military" is not at issue.  At issue is whether or not the denial of the Veteran's medication during basic training caused his preexisting seizure condition to progress beyond its natural progression.  The Veteran has asserted that it has, but he has not submitted any evidence which would indicate how the condition progressed beyond its natural progression. 

The service treatment reports do not support the Veteran's assertion that denial of medicine would cause his seizure condition to progress in an unnatural way.  The service treatment records only indicate that the Veteran was unfit for duty.  

The Veteran's period of service was very brief, with the first manifestations of his preexisting seizure disorder coming almost immediately after entry to service and the first mention of unfitness soon after, with no indication, from even the Veteran himself (during service), of a service injury, but instead clear and unmistakable evidence of a pre-service injury. 

The Board has considered all of the Veteran's contentions, including his assertion that getting VA medical records dating from 1991 would be probative to his claim.  However, even if the Board assumes treatment for the Veteran's seizure condition in 1991 (which are not available, but does not harm the case as the Board assumes treatment for the condition at this time - the Board has simply assume what the Veteran has told the Board is true) failure to get these records in no way prejudices the Veteran's claim.  These records would begin documenting treatment roughly 40 years after the Veteran's service.  It is important for the Veteran to understand that they would not support the contention of an aggravation of the condition caused by about one month of service 40 years earlier. 

Other assertions that service treatment records might have been destroyed appear totally unfounded.  The records, as noted above, are highly detailed and very complete.    

The Board finds service medical records that are highly detailed and appear very complete.  The Veteran's service lasted approximately one month and there appears to be complete documentation of that time period, roughly 60 years ago.  It is not clear what records the Veteran believes are missing.  The Board makes the factual finding that no records are missing (the records from 60 years ago are high organized and detailed).      

Simply stated, the service treatment records provide clear and unmistakable evidence against in-service aggravation of the seizure disorder. 

Finally, there is no post-service medical evidence which contradicts the conclusions in the service treatment records regarding the issue of aggravation.  As noted, the 2012 VA examination and opinion are considered adequate for rating purposes.  
The Board has found that the Veteran had this disability prior to service based on the facts of this case, providing only more evidence against this case.  Thus, if the Veteran had not entered service, he would be in approximately the same condition now.  The Board cannot locate an increase in severity which would justify a grant of service connection for aggravation.  See Falzone. 

Based on the foregoing, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's seizure condition both preexisted service, and was not aggravated by service, and the presumption of soundness is therefore considered to have been rebutted.  See 38 U.S.C.A. § 1111; See Wagner, supra; 38 C.F.R. § 3.303; VAOPGCPREC 3-03 (July 16, 2003).  Where the presumption of soundness is rebutted, a claimant can only receive service connection based on aggravation; however, the Board has already determined that the Veteran's seizure condition was clearly and unmistakably not aggravated during service and that there was never an in-service injury.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of either incurrence or aggravation of seizure condition during the Veteran's service, and his claim for service connection therefore fails. See Hickson, supra.

As the evidence is clearly and unmistakably against the claim, the benefit of the doubt doctrine is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Veteran's claim is denied.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); See also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Veteran was provided with VCAA notice in October 2011. 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States, and that group is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Veteran has been provided with a VA examination to address etiology with respect to his asserted service connected disability claim.  As discussed in detail above, this report thoroughly discusses the nature, severity, and etiology of the Veteran's contended disability picture. 

Accordingly, it is adequate to resolve the issue of service connection.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

ORDER

Service connection for a seizure condition is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


